FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                          MARCH 24, 2021
                                                                    STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2021 ND 51

Nathan Tebay,                                        Petitioner and Appellant
      v.
State of North Dakota,                              Respondent and Appellee



                         Nos. 20200316 & 20200317

Appeal from the District Court of Walsh County, Northeast Judicial District,
the Honorable Barbara L. Whelan, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.

Kelley M. R. Cole, State’s Attorney, Grafton, ND, for respondent and appellee;
submitted on brief.
                               Tebay v. State
                         Nos. 20200316 & 20200317

Per Curiam.

[¶1] Nathan Tebay appeals from two district court orders summarily
dismissing his applications for post-conviction relief. Tebay applied for post-
conviction relief in two criminal cases, seeking to withdraw his guilty pleas,
arguing his pleas were not made knowingly or voluntarily because he received
ineffective assistance of counsel. The court granted the State’s motions to
summarily dismiss, concluding Tebay had produced no competent admissible
evidence to support his claims his guilty pleas were not voluntarily, knowingly
or intelligently made, or that he received ineffective assistance of counsel. On
appeal, Tebay argues the court erred by failing to hold an evidentiary hearing.

[¶2] We conclude summary dismissal of Tebay’s application is supported by
the record. We summarily affirm under N.D.R.App.P. 35.1(a)(6).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1